Citation Nr: 9916962	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-21 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD prior to May 17, 1994.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1951 to June 
1954.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which restored a 30 percent rating after a 
temporary total rating was assigned for a period of 
hospitalization.  The claim for an increase was filed in June 
1993.  The 100 percent rating was assigned from May 27, 1993, 
to September 30, 1993.  Effective October 1, 1993, the 30 
percent rating was restored.  That action lead to the initial 
appeal in this case.

On appeal, the Board remanded the case to the RO for 
consideration of new psychiatric regulations in April 1997.  
During this development, the RO increased the 30 percent 
evaluation for PTSD to 50 percent by rating decision in April 
1998.  The assigned effective date was May 17, 1994.  This 
was determined by the RO to be the date of an outpatient 
record that showed increased disablement.  

As the veteran has not withdrawn the appeal, or otherwise 
limited consideration, the characterization of the issues now 
on the title page reflects the issue that is in need of 
appellate review.  See AB v. Brown, 6 Vet.App. 35 (1993).  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's subjective complaints are problems with 
hyper vigilance, isolation, intrusive thoughts, sadness, 
worries about the future, profound sleep disturbance, 
insomnia, flashbacks, nightmares, isolation, etc.

3. The veteran's PTSD is manifested by anxiety; depression; 
sadness; interpersonal difficulties; social isolation; hyper 
vigilance; marked weight fluctuations, etc.  His psychiatric 
diagnosis is PTSD with a Global Assessment of Functioning 
(GAF) score of 50-60. 

4. The veteran's PTSD is productive of considerable, but not 
severe, impairment of social and industrial adaptability.  
This impairment is characterized by difficulty in 
establishing and maintaining effective work and social 
relationships.  

5.  Prior to May 17, 1994, the veteran's PTSD was productive 
of definite social and industrial impairment, but no more.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for PTSD under both the regulations in effect before 
November 7, 1996, and the regulations in effect after that 
date, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (1996) (1998).

2.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD prior to May 17, 1994, under the criteria in 
effect at that time, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.129, 
4.130, 4.132, Diagnostic Code 9411 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10. Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Although 38 C.F.R. § 4.2 
requires that the whole-recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1995). The most current 
evidence of the present level of disability is the VA 
psychiatric examination conducted in December 1997.  This is 
pertinent as to the current increased rating issue.  Evidence 
on file at the earlier time is pertinent as to a rating in 
excess of 30 percent prior to May 17, 1994.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998).  

While this appeal was pending, the applicable rating criteria 
for mental disorders were amended effective November 7, 1996.  
See 38 C.F.R. § 4.125 et seq. (1998).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Dudnick v. Brown, 9 Vet. App. 397 (1996) (per curiam); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that there is no basis upon which to conclude 
that the earlier version of the pertinent regulations is more 
or less favorable to the veteran.  Indeed, when applied to 
this individual case, there appear to be no significant 
substantive differences between the two versions.  As 
discussed below, a rating in excess of 50 percent is not 
warranted under either applicable criteria.  It is noted that 
for the time prior to 1994 only the old criteria are for 
application.

Under the criteria in effect for DC 9411 prior to November 7, 
1996; 

A 100 percent evaluation is for assignment where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior. Demonstrably unable to obtain or retain 
employment.   

A 70 percent evaluation is for assignment where the ability 
to establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment. 

A 50 percent evaluation is for assignment where the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment. 

A 30 percent evaluation is for assignment where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 38 C.F.R. § 
4.132, DC 9411 (1996).

Under regulations in effect since November 1996 (and 
considered by the RO), the Board notes that under the General 
Rating Formula for Mental Disorders;

A 100 percent evaluation is for assignment where total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent evaluation is for assignment where occupational 
and social impairment is present with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant, near-continuos panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control. (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances(including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.

A 50 percent evaluation is for assignment where occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.. 

A 30 percent evaluation is for assignment where occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent event. 

Service medical records indicate the veteran was in combat 
and received a Purple Heart Medal for shell fragment wounds 
(SFW) in Korea for which he is currently service connected.

In a VA examination in March 1985, the veteran stated that he 
had served in heavy combat in Korea, and saw quite a few dead 
men.  He was at Pork Chop Hill where over a thousand men died 
in a 3-day period.  He witnessed two buddies being blown up 
in pieces.  He complained that he was forgetful, and could 
not concentrate.  

The examiner noted that he had never had any psychiatric 
treatment, hospitalization, or medication regimen.  The 
veteran was appropriately dressed, neat, affect was 
appropriate, he was fully cooperative, and fully oriented.  
There was no looseness of association, even though he tended 
to be somewhat tangential and irrelevant. There were no 
hallucinations or delusions, intelligence was average, memory 
appeared to be reduced, and concentration was definitely 
impaired.  The examiner noted that the veteran was bright 
average, with fair insight, and judgment. He was diagnosed 
with PTSD, mild to moderate.

A rating decision in April 1985 granted service connection 
for PTSD, and awarded a 30 percent rating.  A temporary 100 
percent rating under paragraph 29 benefits was granted by 
rating decision in October 1993 for a period of 
hospitalization from May to October, 1993, at which point the 
rate returned to 30 percent disabling.

In May 1993, the veteran was hospitalized with complaints of 
increased nightmares and difficulty sleeping.  He was treated 
into June 1993, when he was initially discharged.  He was 
then readmitted to the hospital later that month, into 
September 1993.  Outpatient records reveal that after October 
1, 1993, he was next seen on April 18, 1994.  He complained 
of headaches, persistent bad dreams, and some depression.  He 
was not suicidal.  He did not like taking drugs.  He reported 
some persistence of his symptoms even after the inpatient 
treatment.  He had spent the winter with his sister in 
Pennsylvania.

He was next seen on May 17, 1994.  He reported now having 
nightly dreams.  Once awakened by these dreams, he could not 
go back to sleep.  He reiterated his dislike of using 
medication.  He was to be seen again in 2 weeks.

When seen on June 1, 1994, he reported recurring dreams, for 
which he would awake in a panic.  He was living alone, and 
was walking for miles each day to try to tire himself out.  
He did agree to try some medication in an attempt to surpress 
the nightmares.  When seen later in June he reported using 
the medication 1 night.  He did not like it.  Similar 
symptoms were reported in subsequent visits.  Ultimately, it 
was determined by the RO that a 50 percent rating was 
warranted effective May 17, 1994.  It was said to be the date 
of an outpatient record which showed increased pathology.

The Board remanded this claim in April 1997 for further 
development, including a new VA examination and evaluation of 
the veteran's PTSD under the new rating criteria for mental 
disorders effective November 7, 1996. 38 C.F.R. §§ 4.125-
4.130. (1998).

In a VA examination in December 1997, the veteran stated that 
he had worked as a crane operator after service, and retired 
at age 55.  He was hypervigilant, and had intrusive thoughts, 
as well as a profound sleep disturbance. He had feelings of 
sadness, and worried about the future.  The examiner noted 
that the veteran was never married, and was socially isolated 
other than visiting his sister periodically. The veteran was 
neat, casually dressed, maintained good eye contact, and did 
not have any unusual mannerisms.  He appeared moderately 
anxious and depressed. He was of average intelligence, 
oriented in all 3 spheres, and memory for recent and remote 
events was intact. He denied suicidal or homicidal ideations, 
and did not appear angry or hostile towards society or the 
government.  There was no evidence of thought disorder, 
thinking was lineal, although obsessional in type tending to 
be concrete.  Judgment was good.  He was adamant against 
medication as he was fearful of becoming dependent on 
medication.  The diagnoses was PTSD, chronic, severe, with 
thought and sleep disorder; mixed personality traits, 
compulsive, and obsessive behavior. Global assessment of 
functioning (GAF) rating assigned was 50-60.  He was 
considered competent for VA purposes.

In a rating decision in April 1998, the rating for PTSD was 
increased from 30 percent to 50 percent disabling.  This 
rating was assigned effective May 17, 1994, the date of the 
outpatient record said to show an increase in symptomatology.

The recent VA psychiatric examination demonstrated that the 
veteran's PTSD is  moderate to severe as reflected by the 
assignment of a Global Assessment of functioning score of 50-
60. The Court has stated, with respect to the GAF scale: "[a] 
55-60 rating indicates "moderate difficulty in social, 
occupational, or school functioning." Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995).  A GAF between 50 and 60 reflects 
greater impairment.  This examination, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned under the holding in 
Francisco v. Brown, 7 Vet. App. 55 (1994), reflects that a 50 
percent evaluation for PTSD, but no greater, is warranted.

For the period prior to  May 17, 1994, and after the period 
of hospitalization, the evidence does not show that the 
appellant had more than definite social and industrial 
impairment.  While there was some difficulty sleeping 
reported, this appears to have been more severe after May 
1994.  Prior to that, after completing the PTSD treatment 
program, the appellant had gone to Pennsylvania to stay with 
a sister.  It is not shown by any pertinent evidence on file 
that he had significantly increased symptoms while there, or 
that he received significant treatment while there.  As such, 
the evidence does not show an increase in pathology during 
that time.  Thus, prior to May 17, 1994, the Board concludes 
that the 30 percent rating was properly assigned under the 
criteria in effect at that time.

Even assuming that the veteran's PTSD disability, with its 
features of interpersonal difficulties, social isolation, 
thought and sleep disorder, mixed personality traits, and 
depression, may adversely affect social adaptability to some 
extent, nevertheless, it does not more than considerably 
affect industrial adaptability. In pertinent part, the 
provisions of 38 C.F.R. § 4.129 (1996) state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability. The principle of social and 
industrial inadaptability as the basic 
criterion for rating disability from the 
mental disorders contemplates those 
abnormalities of conduct, judgment, and 
emotional reactions which affect economic 
adjustment, i.e., which produce 
impairment of earning capacity.

It is clear from the evidence of record that while the 
veteran's insight and judgment were considered only fair, in 
the past, no thought disorders, or impairment of memory or 
concentration were noted in the most recent examination.  He 
has never been noted to be other than alert, oriented, and 
competent. He was able to maintain his last job until he 
retired, and although he never married, he has a social 
relationship with his sister.  Furthermore, there is no 
evidence of record that reflects any suicidal ideation or 
other severe symptoms of any organic brain disease, psychosis 
or thought disorder related to the veteran's PTSD.

The Board, therefore, concludes that while the veteran's 
intrusive thoughts, interpersonal difficulties, social 
isolation, thought and sleep disorder; mixed personality 
traits, and depression, have been shown to interfere with his 
level of ability to maintain effective and wholesome 
relationships, as well as to decrease his initiative, 
flexibility, efficiency and reliability levels, such 
interference is no more than considerable as demonstrated by 
the clinical objective findings of record. See 38 C.F.R. §§ 
4.129, 4.130, 4.132; Massey v. Brown, 7 Vet. App. 204 (1994). 

The record does not establish that the veteran demonstrates 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, or mood, due to such symptoms as, 
suicidal ideations, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression, impaired impulse control,  
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a worklike setting), and an inability to 
establish and maintain effective relationships.  

The veteran has remained oriented in all 3 spheres, with 
memory intact. He did not appear angry or hostile towards 
society or the government.  There was no evidence of thought 
disorder, and his judgment was good. The evidence of record 
shows that he has continued to function without any 
significant mental health treatment, or any prescribed 
medication, established and maintained a good work history, 
and has remained in a relationship with his sister.  He has 
not required any hospitalizations related to his psychiatric 
symptomatology for several years. 

The findings set forth above most closely approximate those 
necessary for the 50 percent evaluation, and that rating 
would therefore be continued under the old/or the new rating 
criteria. See 38 C.F.R. § 4.7 (1996) (1998). The findings 
needed for the next higher evaluation are not currently 
demonstrated.

In reaching these decisions under the applicable criteria, 
the Board has also considered the precedent opinion of the 
General Counsel of the VA interpreting the terms "mild," 
"definite," and "considerable." See O.G.C. Prec. 9-93, 59 
Fed. Reg. 4753 (1994). The Board is bound by such opinions 
from the General Counsel. 38 U.S.C.A. § 7104. In that 
opinion, the term "mild" was defined as "of moderate 
strength or intensity, and as applied to disease, not severe 
or dangerous." "Definite" impairment was construed to mean 
"distinct, unambiguous, and moderately large in degree." 
"Considerable" was defined as "rather large in extent or 
degree." Id.

The veteran has indicated that he should be rated as more 
than 50 percent disabled for his PTSD due to his 
symptomatology. However, the veteran, as a layperson, is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); See also Clark v. Derwinski, 2 Vet. App. 166 
(1992). Competent medical evidence is required. The December 
1997 VA psychiatric examination report indicates a GAF value 
which shows moderate to severe difficulty in social and 
occupational functioning due to PTSD. These clinical 
assessments are considered persuasive as to the veteran's 
degree of impairment due to PTSD since they consider his 
overall industrial impairment due to his psychiatric illness.

Since the preponderance of the evidence is against an 
allowance of a current evaluation in excess of 50 percent for 
PTSD under either of the schedular criteria in effect before 
or after November 1996, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, under either of the schedular criteria in effect prior 
to or after November 7, 1996, is denied.

Entitlement to an evaluation in excess of 30 percent for 
PTSD, under the criteria then in effect, for the period prior 
to May 17, 1994, is denied.

	
		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

